Atkinson, J.
Two members of a firm composed of three persons instituted an equitable action for an accounting against their copartner. It was charged that the defendant, contrary to the copartnership agreement and without the knowledge or consent of the petitioners, withdrew certain funds on deposit in the bank to the partnership account and converted them to his own use. The defendant denied such charge, and alleged that the partnership was indebted to him upon certain accounts. He set up also a discharge in bankruptcy, of which it was alleged that *821the plaintiffs had notice. They denied that they had notice of the bankruptcy proceeding, and alleged that the act of the defendant in withdrawing the partnership funds was fraudulent, and that their demand for an accounting of-such money was not dischargeable in bankruptcy. Held, that the evidence was not of such character as authorized the direction of a verdict for the defendant, under the provision of the Civil Code (1910), § 5926, that “Where there is no conflict in the evidence,- and that introduced with all reasonable deductions or inferences therefrom demands a particular verdict, the court may direct the jury to find for the party entitled thereto.” It was error to overrule the plaintiffs’ motion for a new trial.
No. 6480.
February 12, 1929.
R. B. Feagin and J. F. Urquhart, for plaintiffs in error.
Martin, Martin & Snow, contra.

Judgment reversed.


All the Justices concur.